Exhibit CONFIDENTIAL TREATMENT REQUESTED INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”.AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Services Agreement This Services Agreement (this “Agreement”) is made and entered into as of September 6, 2006, by and between KnowFat Franchise Company, Inc., a Delaware corporation (“KnowFat”), and George Foreman Ventures, LLC, a Delaware limited liability company (“GFVentures”, together with KnowFat, the “Parties”). WHEREAS, concurrently herewith, the Parties have entered into a certain Promotion License Agreement (the “License Agreement”) pursuant to which GFVentures (i) granted KnowFat a limited license to use the name and likeness of George Foreman (“Celebrity”) in connection with the promotion of restaurants operated by KnowFat and its franchisees and (ii) agreed to perform or cause Celebrity to perform certain services for KnowFat; and WHEREAS, in consideration of the license and services provided for in the License Agreement, and as further provided herein, KnowFat shall (i) issue shares (the “Shares”) of its common stock, par value $0.001 per share (“Common Stock”), to GFVentures and (ii) make certain cash payments to GFVentures. NOW, THEREFORE, in consideration of the License Agreement and the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: Section 1.Consideration. 1.1.Stock Issuance Upon Closing.At the Closing (as defined below), KnowFat shall issue nine hundred thousand (900,000) shares of Common Stock to GFVentures.The Shares granted pursuant to this Section 1.1 shall vest as follows: four hundred fifty thousand (450,000) Shares shall vest on the Closing Date, two hundred thousand (200,000) Shares shall vest on the day following the first anniversary of the Closing Date, one hundred thousand (100,000) Shares shall vest on the day following the second anniversary of the Closing Date, one hundred thousand (100,000) Shares shall vest on the day following the third anniversary of the Closing Date and fifty thousand (50,000) Shares shall vest on the day prior to the fourth anniversary of the Closing Date; provided, however, all then unvested Shares shall vest upon the earlier to occur of (x) the Sale (as hereinafter defined) of the ***th Franchise, and (y) the initial public offering of Common Stock (the “KnowFat IPO”).The unvested portion of the Shares shall be referred to herein as the “Unvested Shares”. 1.2.Subsequent Stock Issuance.After the Closing, KnowFat shall issue one hundred thousand (100,000) shares of Common Stock to GFVentures promptly following the Sale of the ***th franchise of an outlet offering the products of KnowFat or any of its affiliates (each, a “Franchise”); provided that such Sale occurs by December 31, 2009.If the ***th Franchise is not Sold by December 31, 2009, or if this Agreement has been terminated by any Party prior to the Sale of the ***th Franchise, GFVentures shall not be entitled to receive any Shares pursuant to this Section 1.2.The Shares granted pursuant to this Section 1.2 shall vest immediately upon issuance.For the purposes hereof, each of “Sale” and “Sold” means (x) the granting of rights to (or the entering into an agreement with) an individual or entity to operate a Franchise or (y) the securing of space (by contract of sale, lease, sublease or otherwise) for the opening of an outlet offering the products of KnowFat or any of its affiliates that is not a Franchise but is operated by KnowFat or an affiliate thereof (each, a “Company Store”). 1.3.Cash Payments. (a)KnowFat shall pay to GFVentures an amount equal to ***% (“Royalty Rate”) of the aggregate Net Sales (as defined below) with respect to each calendar quarter occurring in whole or in part following the Closing Date (each, a “Royalty Payment”), which Royalty Payment shall be made within thirty (30) days following the end of such calendar quarter.KnowFat shall provide GFVentures with a written royalty statement in a form acceptable to GFVentures with each Royalty Payment and which shall include, but may not be limited to, a listing by Franchise and Company Store of Net Sales for the period relating to such Royalty Payment and the number of Franchises and Company Stores that have been Sold, terminated or closed, as the case may be, during such period.For purposes of this Agreement, “Net Sales” shall mean all gross sales of all food, beverage, other menu items, merchandise, and goods and other services sold or performed by or for KnowFat or a franchisee at each of the Company Stores and Franchises, as applicable, whether for cash or credit, as determined in accordance with the remaining provisions of this Section 1.3(a) and United States generally accepted accounting principles and practices as in effect from time to time and consistently applied throughout the periods involved (“GAAP”).Sales and service taxes collected from customers and paid to the appropriate taxing authority, and all management or employee meals for which KnowFat or a franchisee does not receive payment, shall not be included in Net Sales.The discounted portion off menu prices whether by way of coupons, promotions or otherwise shall not be included in Net Sales.All payments due hereunder shall be made in United States currency drawn on a United States bank, unless otherwise specified by the Parties.All accounting terms not specifically defined herein shall be construed in accordance with GAAP.Notwithstanding any other provision hereof, in the event of the Change of Control (as hereinafter defined) of KnowFat as the result of any transaction other than the KnowFat IPO, GFVentures may thereafter provide written notice to KnowFat whereby it shall be deemed to return ***% of its Shares received hereunder in consideration for the increase of the Royalty Rate to ***% from ***%, which increase shall be effective for all purposes hereunder from and upon the delivery of such notice.For purposes hereof, a “Change of Control” shall be deemed to occur if, at any time following the date hereof, (i) any individual or entity (or one or more individuals or entities acting in concert as a group) directly or indirectly acquires (by merger or otherwise) such percentage of capital stock of KnowFat or such other rights as would entitle such individual or entity (or such group) to (x) exercise control over the day-to-day management of KnowFat or (y) appoint or determine the vote for a majority of the board of directors of KnowFat, (ii) a merger, exchange, consolidation, recapitalization or other business combination (a “Business Combination”) occurs in which the beneficial holders of capital stock of KnowFat immediately prior to the Business Combination beneficially own immediately following such Business Combination less than 51% of the aggregate equity interests of the surviving entity or less than 51% of the capital stock of KnowFat having the power to elect a majority of the board of directors of KnowFat or (iii) all or substantially all of the assets of KnowFat are sold or otherwise disposed of, directly, indirectly, voluntarily, involuntarily, by operation of law or otherwise to any individual or entity (or one or more individuals or entities acting in concert as a group). 2 (b)KnowFat shall keep complete, clear and accurate records of all information related to the Net Sales, the operations of the Company Stores and Franchises and the Sale of Franchises and the opening of Company Stores.GFVentures shall have the right from time to time, but not more than once a year and upon at least five (5) days’ written notice, at its own expense, to cause an independent certified public accounting firm reasonably acceptable to KnowFat to examine KnowFat’s books and records during business hours, in order to verify the accuracy of KnowFat’s calculation of Royalty Payments.The chosen accounting firm shall not disclose to GFVentures any information other than the written verification of, or discrepancies in, the accuracy of the payments of the compensation hereunder, which written audit results shall be provided to each Party.In the event that an audit reflects that an additional amount should have been paid pursuant to Section 1.3(a), KnowFat promptly upon its receipt of the written results of such audit shall make payment to GFVentures of such additional amount, together with (i) interest on such additional amount at the Interest Rate (as hereinafter defined) for the period commencing on the date such underpayment occurred and ending on the date such payment is made under this Section 1.3(b) and (ii) in the event such additional amount exceeds the greater of (x) five percent of the Royalty Payments subject to such audit, or (y) $10,000, the out-of-pocket costs and expenses incurred by GFVentures in connection with such audit.In the event that an audit reflects that KnowFat overpaid amounts due under Section 1.3(a), GFVentures shall promptly reimburse KnowFat for such amounts overpaid upon its receipt of such results.For purposes hereof, “Interest Rate” means the reference commercial lending rate set forth in TheWall Street Journal as the prime rate for money center banks in New York, New York for the applicable period. 1.4.Closing.Unless otherwise mutually agreed upon in writing by the Parties, subject to the earlier termination of this Agreement in accordance with Section 5.2, the closing of the transactions contemplated by this Agreement (the “Closing”) shall be held at 10:00 a.m., local time, at the offices of KnowFat, on the fifth business days following the date that all of the conditions precedent specified in Section 4 shall have been and continue to be (or can at the Closing be) satisfied or have been waived by all the Parties permitted to waive such conditions (such date of the Closing hereinafter being referred to as the “Closing Date”). Section 2.Representations and Warranties of KnowFat. KnowFat hereby represents and warrants to GFVentures on the date hereof that: 2.1.Organization.KnowFat is a corporation duly organized, validly existing and in good standing under the laws of Delaware and has all requisite corporate power and authority to carry on its business as now conducted and as proposed to be conducted.KnowFat is duly qualified to transact business and is in good standing in each jurisdiction in which the failure to so qualify would have a material adverse effect on its business or properties. 2.2Authorization.The execution, delivery and performance by KnowFat of this Agreement, and all agreements and documents contemplated hereby, have been duly authorized by all necessary corporate action of KnowFat.The issuance and delivery of the Shares by 3 KnowFat has been duly authorized by all necessary corporate action of KnowFat and, when so issued and delivered, the Shares will be validly issued and outstanding, fully paid and non-assessable and not subject to any encumbrance or any preemptive or any other similar rights of the stockholders of KnowFat or others, other than such rights as have been waived, and will be free of restrictions on transfer other than as provided under applicable state and federal securities laws.This Agreement, and all agreements and documents contemplated hereby to which KnowFat is a party, constitute valid and legally binding obligations of KnowFat, enforceable in accordance with their respective terms, except (i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally, and (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies. 2.3Exemptions from Securities Laws.Subject to the accuracy of the representations and warranties of GFVentures in Section 3, the provisions of Section 5 of the Securities Act of 1933, as amended (the “Securities Act”), are inapplicable to the offering, issuance, and delivery of the Shares, and no approval, registration or filing under any securities laws of any state is required in connection therewith, except such exemptive filings, if any, as are required to be made and will be made on a timely basis. 2.4Capitalization.As of the date of this Agreement, the number of shares of each class of capital stock of KnowFat (Series A Preferred Stock, Series B Convertible Preferred Stock and Common Stock, which are collectively referred to as “Capital Stock”) issued and outstanding, and the number of options, warrants and securities convertible into any Capital Stock (collectively, “Options”), are as set forth on Exhibit A hereto.The Capital Stock and Options set forth on Exhibit A are all duly and validly authorized.Except for the outstanding Capital Stock and Options set forth on Exhibit A, there are no outstanding securities of KnowFat or Options, warrants, rights (including, but not limited to, conversion, exchange or preemptive rights), commitments, agreements, understandings or arrangements of any kind for or relating to the purchase, issuance or acquisition from KnowFat of any Capital Stock or other securities thereof (including, but not limited to, any convertible or exchangeable securities) or any such Options, warrants or rights, to which, in any of the foregoing cases, KnowFat is subject or by which it is bound. 2.5Litigation.There is no action, claim, proceeding or investigation, in any court or before any governmental body or other tribunal, now pending or, to KnowFat’s knowledge, threatened against or affecting KnowFat, nor, to KnowFat’s knowledge, does there exist any reasonable basis therefore. 2.6Compliance with Agreements.KnowFat is not in material breach of, or in material default under, any material contract or other instrument to which it is a party or by which it or any of its property is bound or affected, nor is KnowFat in material violation or material default of any provision of its Certificate of Incorporation or bylaws (each as amended to date), or of any instrument, judgment, order, writ, or decree to which it is a party or by which it or its assets are bound, or in material violation of any provision of any federal or state statute, rule or regulation applicable to KnowFat.The execution, delivery and performance of this Agreement by KnowFat do not and shall not, with or without the passage of time or the giving of notice, (a) result in the breach of, or (b) constitute a default, cause the acceleration of 4 performance or require any consent under, or (c) result in the creation of any lien, charge or encumbrance upon any properties or assets of KnowFat pursuant to, any material instrument or agreement to which KnowFat is a party or by which KnowFat or its assets or properties may be bound or affected, and, do not or shall not violate or conflict with any provision of the Certificate of Incorporation or bylaws of KnowFat. Section 3.Representations and Warranties of GFVentures. GFVentures hereby represents and warrants to KnowFat on the date hereof that: 3.1.Organization.GFVentures is a limited liability company duly organized, validly existing and in good standing under the laws of Delaware and has all requisite corporate power and authority to carry on its business as now conducted and as proposed to be conducted.GFVentures is duly qualified to transact business and is in good standing in each jurisdiction in which the failure to so qualify would have material adverse effect on its business or properties. 3.2.Authorization. The execution, delivery and performance by GFVentures of this Agreement, and all agreements and documents contemplated hereby, have been duly authorized by all necessary corporate action of GFVentures.This Agreement, and all agreements and documents contemplated hereby to which GFVentures is a party, constitute valid and legally binding obligations of GFVentures, enforceable in accordance with their respective terms, except (i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally, and (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies. 3.3.No Violations.The execution, delivery and performance of this Agreement by GFVentures do not and will not, with or without the passage of time or the giving of notice, (a) result in the breach of, or (b) constitute a default, cause the acceleration of performance or require any consent under, or (c) result in the creation of any lien, charge or encumbrance upon any property or assets of GFVentures pursuant to, any material instrument or agreement to which GFVentures is a party or by which GFVentures or its properties may be bound or affected, and, do not or will not violate or conflict with any provision of the Certificate of Organization or operating agreement of GFVentures. 3.4.Purchase Entirely for Own Account.This Agreement is made with GFVentures in reliance upon GFVentures’ representation to KnowFat (which GFVentures hereby confirms) that the securities to be received by GFVentures hereunder will be acquired for investment for GFVentures’ own account and not with a view to the distribution of any part thereof, and GFVentures has no present intention of selling, granting any participation in, or otherwise distributing the same in a manner contrary to the Securities Act or applicable state securities laws. 3.5.Disclosure of Information; Due Diligence.GFVentures has had an opportunity to ask questions of and receive answers from KnowFat regarding KnowFat and the terms and 5 conditions of the issuance of securities issued hereunder and to obtain additional information necessary to verify the accuracy of the information supplied or to which it had access. 3.6.Investment Experience; Accredited Investor Status.GFVentures is an investor in securities of companies in the development stage and acknowledges that the securities to be issued hereunder are speculative and involve a high degree of risk.GFVentures can bear the economic risk of its investment (including possible complete loss of such investment) for an indefinite period of time and has such knowledge and experience in financial or business matters that it is capable of evaluating the merits and risks of the investment in the securities purchased hereunder.GFVentures represents that it has not been organized for the purpose of acquiring the securities to be purchased hereunder.GFVentures understands that, unless otherwise provided herein, the securities to be issued hereunder have not been registered under the Securities Act, or under the securities laws of any jurisdiction, by reason of reliance upon certain exemptions, and that the reliance on such exemptions is predicated upon the accuracy of GFVentures' representations and warranties in this Section3.GFVentures is familiar with Regulation D promulgated under the Securities Act and is an "accredited investor" as defined in Rule 501(a) of such Regulation D. 3.7.Restricted Securities.GFVentures understands that, unless otherwise provided herein, the securities to be issued hereunder are characterized as "restricted securities" under the federal securities laws inasmuch as they are being acquired from KnowFat in a transaction not involving a public offering and that under such laws and applicable regulations such securities may be resold without registration under the Securities Act only in certain limited circumstances and in accordance with the terms and conditions set forth in the legend described below.In this connection, GFVentures represents that it is familiar with Securities and Exchange Commission, Rule 144, as presently in effect, and understands the resale limitations imposed thereby and by the Securities Act. 3.8.Legends.It is understood that the certificates evidencing the securities to be received hereunder may bear substantially the following legends: THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY APPLICABLE STATE SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION. THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A CERTAIN SERVICES 6 AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED OWNER OF THE SHARES (OR HIS, HER OR ITS PREDECESSOR IN INTEREST).THE COMPANY WILL FURNISH A COPY OF SUCH AGREEMENT UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY. Section 4.
